       Case 1:11-cv-11217-DLC Document 150 Filed 06/01/20 Page 1 of 6



                      UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA, ex rel.
MELAYNA LOKOSKY,

             Plaintiff-Relator,
                                         No. 1:11-cv-11217-DLC
v.

ACCLARENT, INC.,

               Defendant.



           ORDER ON PLAINTIFF’S MOTION FOR LEAVE TO FILE
       AN AMENDED STATEMENT OF MATERIAL FACTS (Doc. No. 144)

CABELL, U.S.M.J.

     In this qui tam action under the False Claims Act, 32 U.S.C.

§§ 3729-33 (FCA), the defendant moved for summary judgment on the

plaintiff’s claims of retaliatory discharge under the FCA and

common law wrongful discharge.          (D. 125).      While the summary

judgment was pending, the plaintiff filed the present motion,

seeking to amend her statement of material facts to include adverse

inferences    drawn   from   the   deposition    answers   of   two     former

Acclarent executives.     For the reasons stated below, the motion is

denied. 1




1 Although the formal Opinion has not yet issued, the court has granted

partial summary judgment to Acclarent on the retaliatory discharge claim.
(D. 148). The court finds it appropriate to address this issue to the extent
the motion bears on the plaintiff’s remaining claim of common law wrongful
discharge.
       Case 1:11-cv-11217-DLC Document 150 Filed 06/01/20 Page 2 of 6



      Lokosky was a sales representative for Acclarent from 2007

until the beginning of 2011.       She asserts that Acclarent fired her

because she refused to sell a particular medical device off-label. 2

She argues further that her discharge was in retaliation for trying

to   halt    activity    that   would       lead    to    the    filing     of   false

reimbursement claims with the government.

      During discovery on the remaining claims, Lokosky served

deposition     and   production   subpoenas        upon    William    Facteau      and

Patrick Fabian, Acclarent’s former Chief Executive Officer and

Director of Sales, respectively. Facteau and Fabian moved to quash

and the court initially granted their motion.                   (D. 111).

      Upon    reconsideration,    however,         the   court    recognized      that

Facteau or Fabian might possess information that Lokosky could not

obtain from Acclarent. The court therefore vacated its prior order

and allowed Lokosky to submit written questions to Facteau and

Fabian.      Lokosky submitted 78 questions to Facteau, to which he

overwhelmingly invoked his Fifth Amendment privilege against self-

incrimination.       Fabian did likewise to the 79 questions submitted

to him.

      Against this backdrop, Lokosky seeks to amend her Statement

of Material Facts to include adverse inferences from Facteau and

Fabian’s answers to the following 11 questions:



2 Off-label marketing occurs when a medical device is promoted for a use other
than that for which the Food and Drug Administration granted approval.

                                        2
      Case 1:11-cv-11217-DLC Document 150 Filed 06/01/20 Page 3 of 6



     1. Did Melayna Lokosky attempt to stop sales of Stratus that
        may have resulted in false claims being submitted to the
        federal government?

     2. Did Melayna Lokosky complain about the continued Stratus
        promotion?

     3. Did Melayna Lokosky complain about the continued Stratus
        promotion in violation of the Catalogue-Only
        announcement?

     4. Were you aware that Melayna Lokosky attempted to stop
        off-label use of Stratus?

     5. Were you aware that Melayna Lokosky attempt (sic) to stop
        sales of Stratus that may have resulted in false claims
        being submitted to the government?

     6. Were you aware that Melayna Lokosky complained about
        continued Stratus Promotion?

     7. At any time in 2010, did you come to the understanding
        that Melayna Lokosky had complained about the off-label
        promotion of Stratus?

     8. Were you aware that Melayna Lokosky raised questions
        about the promotion of Stratus at the Western Area
        Meeting in August 2010?

     9. Were you aware that Melayna Lokosky’s September 2010
        ASSET program caused Johnson & Johnson’s healthcare
        compliance officer Judy Fernandez to question whether
        there was any improper promotion taking place?

     10. Based on your understanding, did Acclarent terminate
         Melayna Lokosky because she attempted to stop sales of
         Stratus that may have resulted in false claims being
         submitted to the federal government?

     11. Based on your understanding, did Acclarent terminate
         Melayna Lokosky because she refused to engage in off-
         label promotion to the Stratus device?

     When a witness in a civil matter asserts the Fifth

Amendment privilege against self-incrimination in response to


                                    3
         Case 1:11-cv-11217-DLC Document 150 Filed 06/01/20 Page 4 of 6



questioning, the court may allow an adverse inference to be

drawn from the answer       -- that is, an inference that if the

witness had answered, the answer would have been unfavorable to

the witness.      See Baxter v. Palmagiano, 425 U.S. 306, 318

(1976); Green v. Cosby, 177 F. Supp. 3d 673, 679 (D. Mass.

2016).     Where the witness is also a party to the civil case and

“remains silent in the face of accusation, his silence is

indicative of the reliability of the adverse inference drawn

against him ‘if it would have been natural under the

circumstances to object to the accusation in question.’”             United

States v. $62,552.00 in U.S. Currency, No. 03-cv-10153, 2015 WL

251242, at *6 (D. Mass. Jan. 20, 2015) (quoting Baxter, 425 U.S.

at 319).

     However, where, as here, a non-party witness in a civil

matter invokes the Fifth Amendment, courts have recognized that

the non-party may have reasons to stay silent besides self-

incrimination –- particularly where the witness may wish to

discredit a party.       Id.   Courts therefore consider whether to

allow adverse inferences on a case-by-case basis, focusing on

four non-exclusive factors:        (1) “‘the nature of the relevant

relationships’”; (2) “‘the degree of control of the party over

the non-party witness’”; (3) the compatibility of the interests

of the party and non-party witness in the outcome of the

litigation’”; and (4) “‘the role of the non-party witness in the

                                       4
      Case 1:11-cv-11217-DLC Document 150 Filed 06/01/20 Page 5 of 6



litigation’”.   Id. at *7 (quoting LiButti v. United States, 107

F.3d 110, 123-24 (2d Cir. 1997)).       Ultimately, the court must

evaluate whether the adverse inference is trustworthy under all

the circumstances.    Id.

     At the outset, the court notes that Lokosky has not

provided any argument in support of her motion.         Cf. Wechsler v.

Hunt Health Sys., Ltd., No. 94 Civ. 8294, 2003 WL 21998980, at

*3 (S.D.N.Y. Aug. 22, 2003) (district court has discretion to

deny a motion in limine that fails to identify evidence with

particularity or present arguments with specificity).          Further,

while Facteau and Fabian were key employees of Acclarent at the

time of the plaintiff’s employment there, the plaintiff has not

identified any evidence that either of them supervised her,

played a role in her performance reviews, or were involved in

her termination of employment.

     Moreover, Facteau and Fabian have not been employed at

Acclarent since 2011 and it does not appear that Acclarent

exerts any control over them.      They are represented by counsel

independent of this case and they also asserted their Fifth

Amendment rights in response to questions from Acclarent.

Further, neither appears to have any interest in the outcome of

the remaining issues in this litigation.

     Based on the foregoing, the court does not consider the

adverse inferences to be trustworthy under all circumstances.

                                    5
         Case 1:11-cv-11217-DLC Document 150 Filed 06/01/20 Page 6 of 6



Consequently, the Motion for Leave to File an Amended Statement

of Material Facts of Record as to Which there Exists a Genuine

Issue to be Tried is DENIED.


SO ORDERED.                                /s/ Donald L. Cabell
                                           DONALD L. CABELL, U.S.M.J.


DATED:     June 1, 2020




                                       6
